DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, in the reply filed on 02/09/2022 is acknowledged.
Claims 12, 21, and 25-58 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites, “each of the spaced apart guides secured relative to…”. This statement is unclear, as the guides to not appear to be a separate piece capable to being secured to the retractor, but rather, they appear to be an integral component of the retractor itself. For purposes of examination, the office will interpret this to read “each of the spaced apart guides integral to…”
Regarding claim 1, applicant recites, “each of the plurality of spaced guides integral to one of the gastrocnemius retractor or the soleus retractor” (see ll. 10-11). This recitation is inconsistent with the entirety of the paragraph, as the paragraph is introduced with a description of the gastrocnemius retractor (see ln. 6). It is therefore understood that the spaced apart guides are intended to be integral to the gastrocnemius retractor, not the soleus retractor. It is furthermore unclear when applicant later recites “guiding, with a first one of the plurality of spaced guides, a first recession of one of the gastrocnemius and the soleus” (see claim 1, ll. 16-17), as the guides are located on the gastrocnemius retractor. The office will interpret this line to read, “guiding, with a first one of the plurality of spaced guides, a first recession of the gastrocnemius” for purposes of examination.
Regarding claim 4, “further comprising the step of: guiding with a second one of the plurality of spaced guides a second recession of the one of the gastrocnemius and the soleus to effect a second intramuscular fascial lengthening to relieve equinus” is recited. This statement is unclear, as the guides are located only on the gastrocnemius retractor. For purposes of examination, the claim will be interpreted instead to read “further comprising the step of: guiding with a second one of the plurality of spaced guides a second recession of the gastrocnemius to effect a second intramuscular fascial lengthening to relieve equinus”.
Regarding claim 9, applicant recites, “the scalpel” … and “the plurality of spaced guide slots”. This statement lacks antecedent basis, rendering the scope of the claim indefinite. Since these features were introduces in previous claim 8, upon which claim 9 is not dependent, the office will interpret claim 9 as instead being dependent on claim 8.
Regarding claim 11, “visualizing, through the at least one of the gastrocnemius retractor and the soleus retractor, the step of guiding, with the first one of the guides, the first recession to effect the first the intramuscular fascial lengthening to relieve equinus” is recited. This statement is unclear, as the guides are located only on the gastrocnemius retractor. For purposes of examination, the claim will be interpreted instead to read “visualizing, through the gastrocnemius retractor, the step of guiding, with the first one of the guides, the first recession to effect the first the intramuscular fascial lengthening to relieve equinus”.
Regarding claim 15, applicant recites, “the first recession”. This statement lacks antecedent basis, rendering the scope of the claim indefinite. For purposes of examination, the office will interpret this instead to read “a first recession”.
Claims 2, 3, 5-10, 13, 14, 16-20, and 22-24 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-15, 17-20, and 22-24 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Perler et al. (US 20190038273 A1) (hereon referred to as Perler) in view of Guilford et al. (US 20130231538 A1) (hereon referred to as Guilford).
Guilford teaches a method of relieving equinus, comprising: 
incising a patient's skin to provide an access to a gastrocnemius and a soleus of the patient (see incision made in skin 175 shown in Fig. 28 and Para. [0045])); 
inserting an instrument (100) into the access (see Para. [0008]), the instrument comprising a retractor head (consisting of 110, 120, 162, 130, and 140), the retractor head comprising: 
a soleus retractor (140); 
a gastrocnemius retractor (130), the gastrocnemius retractor moveable relative to the soleus retractor over a range of motion from a closed position (see Fig. 17) to an open position (see Fig. 18), the retractor head sized and shaped to be positioned in an interval between the gastrocnemius and the soleus in the closed position (see Fig. 26); 
the inserting step further comprising inserting the retractor head into the access and into the interval between the gastrocnemius and the soleus (see Figs. 25-26); 
spacing the gastrocnemius from the soleus along a sagittal axis by opening the retractor head to space the soleus retractor from the gastrocnemius retractor (see Fig. 28 and Para. [0090]; also see Fig. 30 and Para. [0086]) (claim 1),
wherein the soleus retractor has a concave face opposite the gastrocnemius retractor, and the gastrocnemius retractor has a concave face opposite the soleus retractor (see Para. [0072]), and  
wherein the inserting step further comprises the steps of:
cupping the gastrocnemius with the gastrocnemius retractor; and 
cupping the soleus with the soleus retractor (note that by way of the curved shape of blades 130 and 140, see Paras. [0009] and [0070], the forced insertion step and/or the twisting step would result in a cupping motion, see Paras. [0088] and [0089]) (claim 3),
further comprising the step of: 
guiding a second recession of the one of the gastrocnemius and the soleus to effect a second intramuscular fascial lengthening to relieve equinus (note that adjusting the device to lay on the second ratchet tooth 166 would open the retractor further, resulting in local muscle lengthening in order to accommodate the retraction of the region. Also see Para. [0076]) (claim 4),
comprising openings (formed by the blade and the handle of the scalpel 176), sized to receive and guide a scalpel (176) to effect a recession to effect an intramuscular fascial lengthening to relieve equinus (see Para. [0085]) (claim 8),
wherein the gastrocnemius retractor further comprises a plurality of depth guides (angle of blade and length of handle) positioned to cooperate with the scalpel to limit the travel of the scalpel through each of the plurality of spaced guide slots to limit the depth of an incision made by the scalpel to effect a recession (note that both of these factors limit to some capacity how much tissue the scalpel can cut and how far in it may be inserted) (claim 9),
wherein each of the plurality of depth guides comprises a ramp (the angle of the scalpel blade), the ramp positioned to abut a head of the scalpel to limit the travel of the scalpel through the retractor head to limit a depth of a muscle lengthening incision made by the scalpel to effect a recession to a varying depth along a length of the muscle lengthening incision according to a variable height of each of the ramps (note that how sharp the scalpel is will limit how far it may be extended into tissue and therefore will effect lengthening) (claim 10),
further comprising the step of: visualizing, through the at least one of the gastrocnemius retractor and the soleus retractor (see Fig. 29, wherein the visualization through the side of the retractor is shown) (claim 11),
wherein the at least one of the gastrocnemius retractor and the soleus retractor comprises an open space (137 and 147), and wherein said visualizing step comprises the step of visualizing, through the open space, the step of guiding (see Fig. 29, wherein the visualization through the side of the retractor is shown) (claim 13),
wherein the one of the gastrocnemius retractor (130) and the soleus retractor (140) comprises the gastrocnemius retractor (130) and wherein the gastrocnemius retractor comprises a first gastrocnemius retractor of a plurality of gastrocnemius retractors (consisting of 133 and 134), the method further comprising the steps of: 
selecting the first gastrocnemius retractor based on a physiology of the patient (see Para. [0043]); and 
securing the first gastrocnemius retractor to a retractor head (110) before the inserting step (see attachment of the two parts in Fig. 19) (claim 14),
wherein the one of the gastrocnemius retractor (130) and the soleus retractor (140) comprises the gastrocnemius retractor (130) and a first recession comprises a first gastrocnemius recession (137) (claim 15),
wherein said soleus retractor further comprises a soleus retractor depth guide (handle of 176) positioned to cooperate with the scalpel to limit the travel of the scalpel through each of the plurality of spaced soleus retractor guide slots to limit the depth of an incision made by the scalpel to effect a soleus recession (note that the length of the handle limits how far the scalpel can be inserted, also see Para. [0085]) (claim 18),
wherein said soleus retractor depth guide comprises a ramp, the ramp positioned to abut a head of the scalpel (note that the sharp pointed head of the scalpel is ramped to a point, and its sharpness will inherently limit how deep it may cut) to limit the travel of the scalpel through the retractor head to limit a depth of a muscle lengthening incision made by the scalpel to effect a soleus recession to a varying depth along a length of the muscle lengthening incision according to a variable height of each of the soleus retractor ramps (claim 19),
further comprising the step of: visualizing, through the soleus retractor (140), the first soleus recession to effect the first intramuscular fascial lengthening to relieve equinus (see Fig. 29) (claim 20),
wherein the soleus retractor comprises a soleus retractor open space, and wherein said step of visualizing, through the soleus retractor, comprises the step of visualizing, through the soleus retractor open space (137) (see Fig. 29 and Para. [0073]) (claim 22),
wherein the soleus retractor comprises a first soleus retractor of a plurality of soleus retractors (consisting of 133 and 134), the method further comprising the steps of: 
selecting the first soleus retractor based on a physiology of the patient (see Para. [0043]); and 
securing the first soleus retractor to a retractor head (120) before the inserting step (see attachment of the two parts in Fig. 19) (claim 23),
wherein the instrument further comprises a first handle (110) and a second handle (120), the first handle moveably secured to the second handle (via 176), the soleus retractor (140) extending from the first handle, the gastrocnemius retractor (130) extending from the second handle (see Fig. 19), the method further comprising the step of using the first handle and the second handle to maintain the position of the instrument during the step of guiding, the first handle and the second handle extending one of distally and proximally away from the incision during the step of guiding (see Fig. 28 and Para. [0068]) (claim 24),
However fails to teach a plurality of spaced guides, each of the plurality of spaced guides integral to the gastrocnemius retractor, and guiding, with a first one of the plurality of spaced guides, a first recession of the gastrocnemius to effect a first intramuscular fascial lengthening to relieve equinus (claim 1), wherein the plurality of spaced guides includes a first guide and a second guide, the first guide spaced along its length a non-adjustable distance from the second guide (claim 2), guiding with a second one of the plurality of spaced guides (claim 4), guiding with a third one of the guides a third recession to effect a third intramuscular fascial lengthening to relieve equinus (claim 6), wherein each of the plurality of spaced guides comprises one of a plurality of spaced guide slots, each of said plurality of guide slots sized to receive and guide a scalpel, a first one of said plurality of spaced guide slots sized to receive the scalpel to effect the first gastrocnemius recession (claim 8), the step of guiding, with the first one of the guides, the first recession to effect the first the intramuscular fascial lengthening to relieve equinus (claim 11), wherein the soleus retractor comprises a plurality of spaced soleus retractor guides, the method further comprising the step of: guiding, with a first one of the soleus retractor guides, a first soleus recession to effect a first intramuscular fascial lengthening to relieve equinus (claim 15), wherein each of said plurality of spaced soleus retractor guides comprises one of a plurality of spaced soleus retractor guide slots, each of said plurality of soleus retractor guide slots is sized to receive and guide a scalpel to effect a soleus recession to effect an intramuscular fascial lengthening to relieve equinus, a first one of said plurality of spaced soleus retractor guide slots sized to receive the scalpel to effect the first soleus recession (claim 17), the step of guiding, with the first one of the soleus retractor guides (claim 20).
Guilford teaches a retractor (11) (see Figs. 5A-6B), which comprises a plurality of guides (14 and 17), configured for guiding a scalpel (31) such that the scalpel is directed in a desirable manner (see Para. [0009]), and wherein guides 14 may be apertures (see Para. [0036]), and guides 17 may be of a variety of types, such as slots, grooves, or channels (see Para. [0038]), and wherein 17 may be further separated by structures 20 to give feedback to movement of the scalpel (see Para. [0044]). This configuration may prevent slippage of the scalpel and improve the precision of the procedure, as the placement of the scalpel may be perfectly measured (see Paras. [0013] and [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor blade of Perler to have the slots taught by Guilford, as this would allow for guidance through the slots to improve the precision of the operation (see Para. [0011]) (claim 1), wherein the plurality of spaced guides includes a first and second guide (14 and 17, see Fig. 6B) (claim 4), comprising a third guide (separated by structures 20) (claim 6), wherein the guide slots may be used to receive a scalpel (see Para. [0009]) (claim 8), using one of the first guides (see Para. [0067]) to guide the tool (claim 11), and to furthermore modify the soleus retractor to have slots (14 and 17), which would allow for guidance through the slots to improve the precision of the operation (see Para. [0011]) (claim 15), wherein each of the guides comprises a slot (see Paras. [0036] and [0038]) configured to guide a scalpel (claim 17), and using the soleus retractor to guide the tool (see Para. 0067]) (claim 20). It is furthermore noted that it would be obvious to modify the above features such that they align with the method of Perler, as disclosed above, so that the guides may be utilized in a procedure to relieve the equinus.
Claims 5, 7, and 16 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Perler in view of Guilford as applied to claims 4, 6, and 15 above.
Perler teaches a method of relieving equinus as outlined above, comprising a retractor device with multiple recessions, teaching the method of guiding, with a second one of the soleus retractor guides a second soleus recession to effect a second intramuscular fascial lengthening to relieve equinus (see Fig. 28, wherein the open position of the retractor as is caused by engagement with the retractor guides is shown while the retractor is engaged with the tissue, inherently causing expansion and therefore lengthening the muscle), 
guiding with a third one of the soleus retractor guides a third soleus recession to effect a third intramuscular fascial lengthening to relieve equinus (this occurs when the ratchet arm teeth are moved such that a different ratchet tooth is engaged, see Para. [0075] and [0076]) (claim 16), however fails to teach wherein the first recession is spaced about 1 centimeter from the second recession (claim 5), wherein the second recession is spaced about 1 centimeter from the third recession (claim 7), and wherein the second soleus recession is spaced about 1 centimeter from the first soleus recession; and the second soleus recession spaced about 1 centimeter from the third soleus recession (claim 16). While applicant’s specification does give criticality for these values (see Para. [0045] of the specification), Perler also discloses a device for this specific procedure, and therefore satisfies this criticality (see Para. [0045] of Perler).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first recession is spaced about 1 centimeter from the second recession (claim 5), wherein the second recession is spaced about 1 centimeter from the third recession (claim 7), and wherein the second soleus recession is spaced about 1 centimeter from the first soleus recession; and the second soleus recession spaced about 1 centimeter from the third soleus recession (claim 16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773